John Hancock Funds II Supplement dated June 24, 2011 to the Prospectus dated December 31, 2010 Active Bond Fund Barry Evans no longer serves as a Portfolio Manager to the fund. Jeffrey N. Given and Howard C. Greene will continue to serve as portfolio managers to the fund. International Growth Stock Fund Effective August 31, 2011, Barrett Sides no longer serves as a Portfolio Manager to the fund. Clas Olsson, Shuxin Cao, Mark Jason, Jason Holzer and Matthew Dennis will serve as portfolio managers to the fund. John Hancock Funds II Supplement dated June 24, 2011 to the Prospectus dated December 31, 2010 Strategic Income Opportunities Fund Barry Evans no longer serves as a Portfolio Manager to the fund. Daniel S. Janis III, John F. Iles and Thomas C. Goggins will continue to serve as portfolio managers to the fund.
